United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3224
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Christopher Mosley,                      * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 7, 2005
                                 Filed: December 12, 2005
                                  ___________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Christopher Mosley pleaded guilty in June 1992 to possession with intent to
distribute 5 or more grams of a mixture containing cocaine base, in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(B) (a Class B felony), and to being a felon in possession
of ammunition, in violation of 18 U.S.C. § 922(g)(1). He was sentenced to 160
months imprisonment and 5 years supervised release. See 21 U.S.C. § 841(a)(1),
(b)(1)(B); 18 U.S.C. § 3559(a)(2) (offense classification). The district court1 later
revoked supervised release–upon Mosley’s admissions that he had violated certain

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
release conditions–and imposed a new sentence of 36 months imprisonment. Mosley
appeals this sentence arguing that the sentence is excessive and that the district court
failed to consider appropriate factors.

      These arguments fail. The new prison term was within authorized limits, and
the hearing transcript shows that the district court considered appropriate factors in
imposing this revocation sentence. See 18 U.S.C. § 3583(e)(3) (requiring
consideration of 18 U.S.C. § 3553(a) factors; authorizing up to 3 years imprisonment
upon revocation of supervised release where original offense is Class B felony). We
conclude that Mosley’s sentence is not unreasonable. See United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-